Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials; o Soliciting Material Pursuant to §240.14a-12 THE PHOENIX COMPANIES, INC. (Name of the Registrant as Specified In Its Charter) OLIVER PRESS PARTNERS, LLC OLIVER PRESS INVESTORS, LLC AUGUSTUS K. OLIVER CLIFFORD PRESS DAVENPORT PARTNERS, L.P. JE PARTNERS, L.P. OLIVER PRESS MASTER FUND, L.P. JOHN CLINTON CARL SANTILLO (Name(s) of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A Important Notice Regarding the Availability of Proxy Materials for The Phoenix Companies, Inc. Shareholder Meeting to Be Held on May 2, 2008 Under new Securities and Exchange Commission rules, you are receiving this notice that the proxy materials that Oliver Press Partners, LLC has prepared in connection with the annual meeting of shareholders of The Phoenix Companies, Inc. are available on the Internet. Follow the instructions below to view the materials or request a printed copy. The items to be voted on, the location of the annual meeting and other information is set forth in this notice. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. We encourage you to access and review all of the important information contained in the proxy materials before voting. The proxy statement is available at: www.RaiseThePhoenix.com Easy Online Access to the proxy statement and White proxy card: Step 1: Go to www.RaiseThePhoenix.com Step 2: Click the Proxy Materials section Step 3: Follow the instructions on the screen You may vote your White proxy when you view materials on the Internet. You will need the 11-digit control number reflected on the enclosed proxy card. If you want to receive a paper or e-mail copy of these documents, you must request one. There is no charge to you for requesting a copy. Please make your request for a copy as instructed below on or before April 18, 2008 to facilitate timely delivery. The annual meeting of The Phoenix Companies, Inc. shareholders is scheduled to be held at Phoenixs offices located at One American Row, Hartford, Connecticut 06102, on May 2, 2008, at 10:00 A.M. (local time) for the following: Election of directors. Oliver Press has nominated Augustus K. Oliver, John Clinton and Carl Santillo for election. Phoenix has nominated five other individuals for election. Oliver Press recommends that you vote FOR its nominees. Ratification of the appointment of PricewaterhouseCoopers LLP to serve as Phoenixs independent reg- istered public accounting firm for 2008. Oliver Press recommends that you vote FOR the proposal. Heres how to order a copy of the proxy materials: PLEASE NOTE: You must use the Control Number that appears on the enclosed proxy card when requesting proxy materials. Telephone  Call our solicitor, MacKenzie Partners, which is assisting us, free of charge at (800) 322- 2885. E-mail  Send an e-mail to info@raisethephoenix.com with Proxy Materials Order in the subject field, and in the body of the e-mail, include your name, address and the Control Number that appears on the enclosed proxy. Internet  Go to www.RaiseThePhoenix.com. Follow the instructions to order a set of proxy materials. The proxy statement, White proxy card and other proxy materials that Oliver Press prepares in connection with the annual meeting will be available at www.RaiseThePhoenix.com. Information about attending the Annual Meeting may be found in Phoenixs proxy statement.
